Title: From Thomas Jefferson to James Madison, 18 August 1791
From: Jefferson, Thomas
To: Madison, James



My dear Sir
Philadelphia Aug. 18. 1791.

I have just now recieved your favor of the 16th. and tho late at night I scribble a line that it may go by the morning’s post. I inclose you two letters which have been awaiting you here several days. Also a copy of the census which I had made out for you. What is in red ink is conjectural, the rest from the real returns. The return of Virginia is come in this day, seven hundred and forty odd thousand, of which 296,000 blacks, both exclusive of Kentucky.—Try to arrive here on Tuesday time enough (say by 4 a clock) to come and dine with E. Randolph, Ross &c. half a dozen in all en petite comité. I have been much pleased with my acquaintance with the last. He is a sensible merchant, an enemy to gambling and all tricks of finance.—My horse will certainly die from all accounts. He is out at pasture to see what fresh air and grass will do. Yours will be a fortunate aid. I have written to Mr. Randolph to look out for one to bring me back. I set out on Monday fortnight at the latest; but will try to be off some days sooner. I shall be obliged to meet the President at the sale at George town Octob. 17. All your acquaintances are perpetually asking if you are arrived. It has been the first question from the President every time I have seen him for this  fortnight. If you had arrived before dinner to-day, I had strong charge to carry you there. Come on then and make us all happy. Adieu my dear friend. Yours affectionately,

Th: Jefferson

